Citation Nr: 1443336	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  10-21 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from May 1987 to May 1991, including approximately six months in Southwest Asia.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) Houston, Texas.

In June 2012, a videoconference hearing was held between the Houston RO and the Board in Washington, DC before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

The Board remanded the case for additional development in February 2014.  The case has now been returned to the Board for appellate review.

In addition to the paper claims file, there is an electronic file associated with the claim.  Virtual VA does currently contain evidence pertinent to the claim, namely VA treatment records dated between December 2007 and October 2011, and the report of the VA neurological examination conducted in May 2014.


FINDING OF FACT

A preponderance of the evidence is against a finding that the appellant has headaches that are etiologically related to any incident of his active service or to any service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for headaches have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310, 3.317 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The RO provided the required notice in a letter sent to the appellant in June 2007.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The RO has associated the appellant's service treatment records and VA treatment records with the claims file.  

A remand from the Board or from the United States Court of Appeals for Veterans Claims (Court) confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Here, pursuant to the February 2014 Board remand, the RO requested information from the appellant regarding treatment (which the appellant failed to provide) and obtained a medical opinion.  Therefore, substantial compliance has been achieved.

The appellant contends that he is entitled to service connection for headaches.  He testified at his June 2012 Board videoconference hearing that he felt his headaches were related to the Gulf War due to exposure to chemicals and a lot of smoke.  He said that the headaches started during his deployment and that he was hospitalized for headaches.  The appellant further testified that he had not sought treatment after his service separation, but he treated himself with over the counter medication.  He stated that he has headaches especially when he has a sleep disturbance and that he experiences these general headaches maybe twice a week.  The appellant also testified that he has experienced these headaches since 1991.

The Board notes that the appellant testified that he served in Iraq when he was deployed during the Gulf War.  See Hearing Transcript p.9.  However, review of the appellant's service personnel records reflect that he was stationed in Saudi Arabia from September 29, 1990 to April 15, 1991.  His May 1991 medical examination also indicates that he had returned from Saudi Arabia.

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain conditions such as organic diseases of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Review of the appellant's service medical treatment records reveals that no neurological disorder was noted during his March 1987 service entrance examination.  The appellant's May 1991 Southwest Asia demobilization medical evaluation only mentions problems with a kidney stone with no report of any headaches.  The appellant also underwent a service separation examination in May 1991; no headaches were noted and no neurological disorder was noted on physical examination.  

Review of the appellant's post-service medical treatment records consisting of VA records dated between 2007 and 2011 reveals no diagnosis of any disorder manifested by headaches.  The appellant denied experiencing any headaches in June 2008, September 2008, October 2009, March 2010, October 2010, and February 2011.  He specifically denied experiencing headaches when he sought treatment for sleep apnea and he denied experiencing headaches when he sought mental health treatment.  When the appellant sought documentation from VA in paperwork for Family Medical Leave Act (FEMLA) purposes with his employer, there was mention of his hypertension, his left knee and left hand problems, but no mention of headaches.  The appellant's VA treatment records contain only one mention of headaches, in a pain screen in February 2011, and there is no diagnosis of any headache disorder in the VA treatment records.  Nor is there any notation concerning over-the-counter medication for headaches.  

The appellant underwent a VA medical examination for evaluation of his hypertension in December 2012.  The examiner reviewed the claims file.  The examiner noted that there was no history of headaches related to the appellant's hypertension.  

The appellant has submitted a letter (dated in October 2012) from his treating private physician (since July 2005).  This doctor wrote that the appellant complained of severe chronic occipital headaches for years, intermittently and occurring twice a month.  The appellant did not have nausea or vomiting associated with the headaches but did report photophobia.  The doctor also indicated that the headaches were triggered by lack of sleep and when the appellant's blood pressure was elevated.  However, the physician did not state that the appellant had been diagnosed with any headache disorder and the doctor did not give an onset date for the headaches or relate the claimed headaches to any incident of service or service-connected disability.

The appellant underwent a VA medical examination in February 2014; as reflected by addenda dated in May and June of 2014, the examining physician reviewed the appellant's claims file and medical records.  The appellant gave a history of headaches since February or March of 1991, during the first Gulf War.  He said that he had been around the tanks for the first time for approximately three months before the headaches began.  According to the appellant, this exposure to noise might be related to the emergence of headaches.  No other identifiable triggers such as head injury, meningitis or encephalitis were identified.  

The appellant said he was diagnosed with hypertension at the time of his exit physical and said that he did not start taking any anti-hypertensive agents until after he left active service.  He said he was seen for headaches in a field hospital, while in Saudi Arabia during Operation Desert Storm and that he was rehydrated and treated with pain medications.  The appellant reported that the headaches had increased in frequency and intensity over time.  The examiner noted that the appellant was diagnosed with obstructive sleep apnea (OSA) two years before with current treatment and no improvement in headaches.  The appellant also reported mental health treatment for five years with no improvement in headaches.  The appellant further stated that he had not seen a link between his headaches, OSA and depression.  (The Board notes that the appellant is not service-connected for his OSA.)

The appellant described his headaches as involving the hemicranium (right worse than the left) or as being holocephalic in distribution and throbbing in character.  He denied having an aura with the headaches but said his headaches were associated with nausea, dizziness, photophobia and phonophobia.  The appellant stated that the headaches occurred one to three times per week.  

The examiner noted that there was no mention of headaches in the appellant's service medical records and that the appellant's VA problem list did not include headaches.  The examiner concluded that it was not at least as likely as not that the appellant's headaches were related to service.

The Board has considered the appellant's claim on a direct service-connection basis but finds that there is no competent evidence of record to establish any etiological relationship between the Veteran's active military service and the claimed headaches.  In addition, the evidence does not show that symptomatology related to headaches occurred in service or for many years after service.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact). 

In this case, it was not until the private physician letter of October 2012, more than twenty years after he completed his active service, that there is any clinical evidence of any problem with headaches.  Thus, the evidence does not support a finding that the claimed headaches are  related to his active duty based on in-service occurrence or continuity of symptomatology. 

The Board has also considered whether service connection for headaches is warranted on a presumptive basis. As previously noted, there is no medical evidence indicates that the appellant was diagnosed with any chronic headache disorder within one year of his separation from active service.  Therefore, service connection is not warranted on a presumptive basis.

The Board has further considered whether service connection for headaches is warranted under the theory of secondary service connection.  Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

However, in this case there is no competent probative evidence of record to establish that any one of the Veteran's service-connected disabilities had any etiologic relationship, including by way of aggravation, to the claimed headaches.  There is no competent probative evidence of record indicating that the Veteran's service-connected disabilities caused, contributed to, or  aggravated the claimed headaches.  As noted in the report of the VA medical examination conducted in December 2007, the appellant did not have any history of headaches related to hypertension.  Indeed, the clinical evidence of record does not reflect any history of headaches at all.

Furthermore, the Board finds that the appellant's statements with respect to his headaches are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  This is so because the appellant's descriptions of his headaches have varied greatly in terms of location, frequency and associated symptoms - as evidenced by a comparison of what he told his private physician as reflected in that doctor's October 2012 letter and what he told the VA examiner in February 2014.  Furthermore, VA medical treatment records, other than on one occasion in February 2011, are devoid of any mention of headaches between 2007 and 2011 - while detailed descriptions of his headaches since service occur during his June 2012 videoconference hearing, in a letter submitted at that hearing and during the May 2014 VA medical examination.  The VA clinical records are highly probative in comparison with the recollections and statements of the appellant over the years because they were generated with a view towards medical diagnosis and treatment, as opposed to the appellant's assertions made during an attempt to gain compensation benefits.  The former generally enjoys an increased reliability in the law, and the Board assigns such probative worth in this case.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  

Thus, the appellant has been inconsistent in his history concerning his claimed headaches and his statements are inconsistent with objective clinical findings.  Such inconsistency undermines the veracity of the statements.  Accordingly, the Board finds the appellant's statements regarding the claimed headaches lack credibility and those statements are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Such a factual determination provides evidence against this claim, clearly indicating that the appellant is not an accurate or reliable historian.

For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to service connection for headaches.  The benefit-of-the-doubt doctrine is therefore not for application, and each claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  


ORDER

Service connection for headaches is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


